DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group A in the reply filed on 03/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Scope of the Elected Invention
Claims 7-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected complex of a lamellar compound and an organic compound (Group B) and a delaminated lamellar inorganic compound (Group C), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2021.
The scope of the elected subject matter that will be examined and searched is as follows:
Group A, claims 1-6, drawn to a method of producing a delaminated lamellar inorganic compound.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/555859, filed on 03/03/2016.

Information Disclosure Statement

Non-patent Literature Document Cite No. 3 is stricken because applicant has not provided a copy of the corresponding document nor an English translation for the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2009/0227715 A1) in view of Tsuda et al. (JP 2011-236065 A, machine translation).
With respect to claim 1, Tamura at abstract teaches preparing an organic-inorganic complex by: i) heat treating a non-swellable layered silicate at a temperature of not greater than 1200°C; and ii) contacting the heat-treated silicate with an aqueous solution of a positively charged organic compound.  The temperature in step i) is within the pyrolysis temperature of the layered silicate according to [0027]-[0028].  [0029] explains that step ii) intercalates the positively organic compound between the layers of the non-swellable layered silicate.  [0026], [0028] teach mica and muscovite as the non-swellable layered silicate, which are among those disclosed at [0054] and Example 1 of the present specification as having unit crystal layers disposed one on another to form a lamellar structure.
via a mechanical treatment; and b) the extent of c-axis expansion and crystal structure properties of the non-swelling lamellar inorganic compound when heated at a pyrolysis upper limit temperature for 1 hour as claimed.
As to a), Tsuda at [0020] describes forming a clay dispersion liquid by applying pressure to a solvent (water or a water and solvent mixture) and clay particle mixture so as the delaminate the clay particles by causing the solvent particles to collide.  The pressure applied to the mixture is up to 250 MPa and can be optimized depending upon the solvent viscosity and to avoid cracking the mica particles during delamination.  [0021].  The resulting mica is unagglomerated and exhibits a high aspect ratio.  [0039].  [0018] specifies mica as a suitable clay particle.  [0049] specifies treating a non-swelling mica by the process.
Given that Tamura and Tsuda are both directed to treated a layered silicate and the advantages of a further step of applying shear force taught by Tsuda, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further apply shear force to the dispersion liquid via a mechanical treatment in order to provide delaminated lamellar inorganic compounds that are unagglomerated and have a high aspect ratio.
As to b), “[p]roducts of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.
As discussed above, the starting material of the method of Tamura is a non-swelling lamellar inorganic compound identical to that disclosed at [0054] and Example 1 of the present specification.  Since it is the same compound, the presently claimed properties of the c-axis expansion and crystal structure properties of the non-swelling lamellar inorganic compound when heated at a pyrolysis upper limit temperature for 1 hour would be inherent to the non-swelling lamellar inorganic compound of Tamura.  

With respect to claim 3, Tamura at [0039]-[0040] discloses amine salts, pyridinium salt, and imidazolium salts as suitable as the positively charged organic compound.
With respect to claim 4, Tamura at [0060] under Example 1 discloses an organic-inorganic complex of prepared from the commercial natural sericite powder FSN, which is heat treated at 800°C for 1 hour, followed by intercalating the heat-treated powder by adding 100 g of the powder into a 6 L solution of dodecylamine hydrochloride aqueous solution.  As evidenced by Sericite_281_pds (2017), sericite powder is a mica-type mineral having a tapped bulk density of 35.7 lb/ft3 or 571.9 kg/m3.  The calculated volume of the sericite in the aqueous solution is as follows:
                
                    V
                    o
                    l
                    u
                    m
                    e
                     
                    p
                    e
                    r
                    c
                    e
                    n
                    t
                     
                    o
                    f
                     
                    s
                    e
                    r
                    i
                    c
                    i
                    t
                    e
                    =
                    [
                    100
                     
                    g
                    
                        
                            1
                            
                                
                                    k
                                    g
                                
                                
                                    1000
                                    g
                                
                            
                        
                    
                    )
                    /
                    (
                    
                        
                            571.9
                            k
                            g
                        
                        
                            m
                            3
                        
                    
                    )
                    ]
                     
                    x
                    
                        
                            1000
                            
                                
                                    L
                                
                                
                                    m
                                    3
                                
                            
                        
                    
                    x
                    (
                    
                        
                            1
                        
                        
                            6
                            L
                             
                            s
                            o
                            l
                            u
                            t
                            i
                            o
                            n
                        
                    
                    )
                
            = 2.9%
With respect to claim 5, Tamura is silent as to the equilibrium filer density of the dispersion liquid after the application of shear force to the dispersion liquid.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, the combined teachings of Tamura and Tsuda produce a delaminated lamellar inorganic compound by applying a shear force within the presently claimed range to a dispersion liquid containing a heat-treated, intercalated lamellar inorganic compound via mechanical treatment.
While Tamura and Tsuda do not directly disclose the equilibrium filler density of the dispersion liquid after applying shear force, since each of the claimed components is present and rendered obvious by their combined teachings, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting equilibrium filler density of the dispersion liquid after application to be not more than 30% by volume as claimed.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

 Tsuda at [0033] explains that the mica particle layers are separated by the process therein of applying shear force to the dispersion liquid.  Unlike prior art processes employing a bead mill, the process does not reduce the particle size by crushing.  Id.  The average particle diameter of the mica partiles would be 100% of the size after shearing as before because Tsuda maintains the high aspect ratio of the particles without crushing them.
Given that Tamura and Tsuda are both prepare non-swellable lamellar compounds and the advantages of the method of Tsuda, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to delaminate the particles such that the resulting average particle diameter is from 50% to 100% of the starting average particle diameter so as to provide high aspect ratio, delaminated particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768